Citation Nr: 1145321	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  99-12 667	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for service-connected lumbar disc disease from September 23, 2002, onwards.

2. Entitlement to an effective date for the award of a TDIU prior to November 6, 1999.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to January 1961.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a May 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which increased the rating assigned         the Veteran's low back disability to 40 percent, and also denied entitlement to a TDIU. The Veteran appealed, including seeking the highest available schedular rating for his low back disability. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993)       (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise)

In May 2002, a Travel Board hearing was held before a Veterans Law Judge (VLJ) of the Board. 

In January 2006, the Board denied the Veteran's claims. Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In June 2008, the Court granted a Joint Motion for Remand by          the Veteran's attorney and the Secretary of VA, vacating the January 2006 decision and then remanding the instant case to the Board.

Thereafter, in November 2009 the Board issued a new decision. Initially, the Board bifurcated the issue of an increased rating for lumbar disc disease into two distinct claims, one claim for prior to September 23, 2002, and the other for the time period since September 23, 2002. The Board then denied a higher disability rating for lumbar disc disease prior to September 23, 2002. However, the Board did grant separate 10 percent disability ratings for lumbar radiculopathy of the right and left lower extremities each. The Board also remanded the remaining claims on appeal for increased rating for lumbar disc disease since September 23, 2002, and for a TDIU, to arrange for further evidentiary development. 

Following the Board's November 2009 decision/remand, an RO rating decision implementing the Board's decision above awarded 10 percent ratings for radiculopathy of the right and left lower extremities, both effective from February 3, 1998.

Then through issuance of a November 2010 Supplemental Statement of the Case (SSOC) the RO indicated it had granted entitlement to a TDIU, effective from November 8, 2010.  The Veteran thereafter submitted a timely Notice of Disagreement (NOD) with the assigned effective date for a TDIU.

Subsequently, an RO rating decision of June 2011 revised the effective date for assignment of a 10 percent rating for right and left lower extremity radiculopathy to January 29, 1998. A June 2011 SSOC further granted an earlier effective date of November 6, 1999 for the award of a TDIU. The RO through several SSOCs has deemed the issue of an earlier effective date for a TDIU to be a matter now on appeal, though never formally appealed to the Board. Regardless, in the interest of clarity, and considering that the instant decision is a dismissal of the appeal on          the Veteran's own request, the Board has listed the TDIU issue above on the          title page.

At the Veteran's request, this case was previously advanced on the Board's docket. 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).


FINDING OF FACT

On November 15, 2011, prior to the promulgation of a decision in the appeal,        the Board received notification from the Veteran that a withdrawal of this appeal         is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011). An appeal may be withdrawn as to any or all issues involved in the appeal        at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


